Title: To James Madison from John Adams, 4 September 1816
From: Adams, John
To: Madison, James



Dear Sir
Quincy, September 4th. 1810.

I have so often taken the liberty to introduce Gentlemen to the President of the United States, that tho’ it might be an usurpation at first, it seems now to be a kind of Right by Prescription.
Upon no occasion that I recollect, have I assumed this privelege with more pleasure than in now introducing Dr. James Freeman whom I esteem one of our first litterary characters and one of the best of our honourable virtuous and liberal Men
As I think myself, sure of my conveyance I will now venture on a delicate subject and more especially as I have but a few days to live.  Present my most respectful compliments to Mrs. Madison.  Ask her whether she remembers a letter she wrote to Mr. Steel.  Tell her that I was excessively ill used, by Mr. Steel.  That I never had the least intimation of that letter, till all my Power was annihilated  Had the letter been communicated to me in confidence and to none other as it ought to have been, she may be assured that my heart and judgement would have concured with hers, and that her secret would never have been betrayed by me.  Whether her wishes and mine could have prevailed at that time, you, Sir can judge better than I can.  I am, Sir with a respect for your character and administration which it would be flattery for me to express, your humble Servant

John Adams

